U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ending September 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-22208 QCR HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 42-1397595 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID Number) 3551 7th Street, Moline, Illinois 61265 (Address of principal executive offices) (309) 736-3580 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer[]Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of November 1, 2011, the Registrant had outstanding 4,749,234 shares of common stock, $1.00 par value per share. EXPLANATORY NOTE On November 7, 2011, QCR Holdings, Inc. (“we”, “us”, “our” or the “Company”) inadvertently filed adraft version of our Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 (the “Draft 10-Q”) due to an error by our filing agent. We are filing this amended quarterly report on Form 10-Q/A (the "Form 10-Q/A") to replace the Draft 10-Q. Investors should not rely on any information included in the Draft 10-Q, which is superseded in its entirety by this Form 10-Q/A. QCR HOLDINGS, INC. AND SUBSIDIARIES INDEX Page Number(s) Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 2 As of September 30, 2011 and December 31, 2010 Consolidated Statements of Income 3 For the Three Months Ended September 30, 2011 and 2010 Consolidated Statements of Income 4 For the Nine Months Ended September 30, 2011 and 2010 Consolidated Statement of Changes in Stockholders' Equity 5-6 For the Nine Months Ended September 30, 2011 and 2010 Consolidated Statements of Cash Flows 7 For the Nine Months Ended September 30, 2011 and 2010 Notes to the Consolidated Financial Statements 8-32 Item 2. Management's Discussion and Analysis of Financial Condition and 33-65 Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 66-67 Item 4. Controls and Procedures 68 Part II OTHER INFORMATION Item 1. Legal Proceedings 69 Item 1.A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 3. Defaults upon Senior Securities 69 Item 4. [Removed and Reserved] 69 Item 5. Other Information 69 Item 6. Exhibits 70 Signatures 71-72 1 Part I Item 1 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of September 30, 2011 and December 31, 2010 September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Interest-bearing deposits at financial institutions Securities held to maturity, at amortized cost Securities available for sale, at fair value Total securities Loans receivable held for sale Loans/leases receivable held for investment Gross loans/leases receivable Less allowance for estimated losses on loans/leases ) ) Net loans/leases receivable Premises and equipment, net Goodwill Accrued interest receivable Bank-owned life insurance Prepaid FDIC insurance Restricted investment securities Other real estate owned, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Federal Home Loan Bank advances Other borrowings Junior subordinated debentures Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $1 par value; shares authorized 250,000 September 2011 - 65,090 shares issued and outstanding December 2010 - 63,237 shares issued and outstanding Common stock, $1 par value; shares authorized 20,000,000 September 2011 - 4,868,480 shares issued and 4,747,234 outstandingDecember 2010 - 4,732,428 shares issued and 4,611,182 outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Noncontrolling interests Less treasury stock, September 2011 and December 2010 - 121,246 common shares, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 2 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended September 30, Interest and dividend income: Loans/leases, including fees $ $ Securities: Taxable Nontaxable Interest-bearing deposits at financial institutions Restricted investment securities Federal funds sold Total interest and dividend income Interest expense: Deposits Short-term borrowings Federal Home Loan Bank advances Other borrowings Junior subordinated debentures Total interest expense Net interest income Provision for loan/lease losses Net interest income after provision for loan/lease losses Noninterest income: Trust department fees Investment advisory and management fees, gross Deposit service fees Gains on sales of loans, net Securities gains - Gains (losses) on sales of other real estate owned, net ) Earnings on bank-owned life insurance Credit card issuing fees, net of processing costs Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Professional and data processing fees FDIC and other insurance Loan/lease expense Advertising and marketing Postage and telephone Stationery and supplies Bank service charges Other-than-temporary impairment losses on securities - Other Total noninterest expense Net income before income taxes Federal and state income tax expense Net income $ $ Less: Net income attributable to noncontrolling interests Net income attributable to QCR Holdings, Inc. $ $ Less: Preferred stock dividends Net income (loss) attributable to QCR Holdings, Inc. common stockholders $ ) $ Earnings (loss) per common share attributable to QCR Holdings, Inc. common shareholders Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Cash dividends declared per common share $
